Case 2:16-eV-00248-RK Doeument 80-2 Filed 10/29/18 Page 1 of 1

CERTIFICATE OF SERVICE
I, Rahul Munshi, hereby certify that Plaintiff Ruth Briggs’s Motion for Attorneys’ Fees,
Costs, and Interest Was filed using the ECF system, through Whieh this document is available for
viewing and downloading, causing a notice of electronic filing to be served upon the following

counsel of reeord.

Richard Harris, Esquire
Raehel Fendell Satinsky, Esquire
Littler Mendelson, P.C.
Three Parkway
1601 Cherry Street, Suite 1400
Philadelphia, PA 19102-1321

rharris@littler.eoni

rsatinsl<v@littler.eoni
267-402-3040

Attorneys for Defendant

CONSOLE MATTIACCI LAW, LLC

i;Y/% "";W-j

sziiul Muh_shi, Esquire
1525 Loeust St.

Ninth Floor
Philadelphia, PA 19102

Attorney for Plaintiff, Ruth Briggs

Dated: October 29, 2018

